Citation Nr: 0838015	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-22 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the lumbar spine disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
right knee arthritis.

3.  Entitlement to an evaluation in excess of 10 percent for 
left knee arthritis.

4.  Entitlement to an evaluation in excess of 10 percent for 
left knee instability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from September 1983 
to July 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision issued by the 
Department of Veterans (VA) Affairs Regional Office (RO) in 
St. Petersburg, Florida that increased the appellant's lumbar 
spine disability rating to 20 percent and denied the 
appellant's claims for an evaluation in excess of 10 percent 
each for his right knee arthritis disability, his left knee 
arthritis disability and his left knee instability 
disability.

In December 2006, a Travel Board hearing was held at the RO 
before the undersigned, who is the Veterans Law Judge 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of 
that hearing has been associated with the claims file.

At that hearing, the appellant submitted additional evidence 
concerning his increased rating claims; this evidence 
consisted of a VA x-ray reports dated in August 2007.  The 
appellant also submitted a written waiver of review of that 
evidence by the agency of original jurisdiction and therefore 
referral to the RO of evidence received directly by the Board 
is not required.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  Throughout this appeal, the appellant's low back 
disability has not been manifested by ankylosis of the 
thoracolumbar spine nor has he demonstrated forward flexion 
limited to 30 degrees.

2.  Throughout the course of this appeal, the appellant's 
lumbar spine disability has not been productive of neurologic 
impairment of any extremity that resulted in disability 
analogous to mild incomplete paralysis of any nerve.

3.  Lateral instability or subluxation has not been 
clinically demonstrated in the appellant's right knee.

4.  There is no evidence of impairment of either tibia, there 
is no evidence of impairment of either fibula, and the 
appellant has not had any knee replacement surgery.

5.  There is clinical evidence of right and left knee 
degenerative changes, crepitation, tenderness, limitation of 
motion and complaints of pain and pain on use.

6.  Flexion in the service-connected right knee is not 
limited to 30 degrees and extension is not limited to 15 
degrees.

7.  Flexion in the service-connected left knee is not limited 
to 30 degrees and extension is not limited to 15 degrees.

8.  Moderate lateral instability or subluxation has not been 
clinically demonstrated in the appellant's left knee.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the appellant's lumbar spine disability have not been met 
at any time.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010 and 5235-5243 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
have not been met for the right knee arthritis disability at 
any time.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5055, 5256-5261 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
have not been met for the left knee arthritis disability at 
any time.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5055, 5256-5261 (2008).

4.  The criteria for separate evaluation in excess of 10 
percent for the left knee ligamentous instability disability 
have not been met at any time.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appellant was notified that medical or lay evidence 
demonstrating a worsening or increase in the severity of his 
claimed disabilities was needed by correspondence dated in 
June 2006, and August 2006 (prior to the initial AOJ decision 
in this matter).  Those documents informed the appellant of 
VA's duty to assist and what kinds of evidence the RO would 
help obtain.  The letter informed the appellant of what sorts 
of evidence could substantiate his increased rating claims 
and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was essentially asked to 
submit evidence and/or information in his possession to the 
AOJ.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO did advise the appellant of such information in 
correspondence dated in June 2006, August 2006, and May 2008.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The appellant was provided 
with such notice in the June 2006 and August 2006 VA letters.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Adequate notice of this element was not provided to the 
appellant.  See Vazquez-Flores, 22 Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that any notice error(s), such 
as the provision of notice regarding Diagnostic Codes for the 
various increased rating claims after the September 2006 
decision by the AOJ, did not affect the essential fairness of 
the adjudication because the appellant could be expected to 
understand what was needed to establish an increased rating 
for each of his claimed disabilities from the various notice 
letters sent to him by the RO and from the Statement of the 
Case (SOC) and the Supplemental Statement of the Case (SSOC).  
In particular, the June and August 2006 letters informed the 
appellant of the need to submit evidence that his disability 
had increased in severity; that he should submit medical 
evidence; that he could submit statements from individuals 
who could describe the manner in which the disability had 
become worse; that he should inform the RO about treatment at 
VA facilities; and that he could submit his own statement 
about his condition.  The appellant was informed of the 
Diagnostic Code requirements for increased ratings in the 
rating decision and in the SOC and the SSOC.  The June and 
August 2006 VA letters, as well as the May 2008 VA letter, 
informed the appellant that ratings from zero to 100 percent 
are assigned to disabilities and provided additional examples 
of pertinent evidence he could submit.  Furthermore, the 
appellant was afforded the opportunity to testify about the 
severity and extent of each of his claimed disabilities at 
his June 2008 Travel Board hearing.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed for his increased rating 
claims.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing and content of notice.  The appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and given ample 
time to respond.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the notice error did not affect the essential 
fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  Thus, the Board finds that 
any error in the timing of the appellant's notification of 
the VCAA constituted harmless error.  Proceeding with this 
matter in its current procedural posture would not therefore 
inure to the appellant's prejudice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA outpatient medical records have been 
associated with the claims file.  The appellant was afforded 
two VA examinations and a Travel Board hearing.  The 
appellant was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide 
and he was supplied with the text of 38 C.F.R. § 3.159.  The 
appellant did not provide any information to VA concerning 
available relevant treatment records that he wanted the RO to 
obtain for him that were not obtained.  The appellant was 
given more than one year in which to submit evidence after 
the RO gave him notification of his rights under the 
pertinent statute and regulations.

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations for his claimed 
disabilities, as well as the assistance VA would provide.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims decided below.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant maintains that he is entitled to evaluations 
for his service-connected disabilities that are higher than 
those currently assigned.  He testified at his June 2008 
Travel Board hearing that he constantly experienced back pain 
that was 8/10.  He said that he was having problems with 
sleeping due to the pain and that he experienced tingling in 
his legs.  The appellant testified that his knees were 
painful and that his left knee was swollen.  The appellant 
said that he could not straighten his left knee and that it 
would lock on him.   He further stated that he was unable to 
walk or exercise.

I.  Medical evidence

Review of the appellant's VA treatment records dated between 
April 2005 and August 2007 reveals that the appellant was not 
in receipt of any extensive treatment other than pain 
medication for his claimed disabilities.  Review of the 
appellant's VA medical treatment records also reveals that he 
underwent radiographic examination of his left knee in April 
2005.  The x-ray report indicated that the left knee did not 
show any osteoarthritic changes from the previous examination 
in June 2002.  The report also indicated that the appellant's 
right knee degenerative changes were stable.  In January 
2006, reported spraining his left knee three weeks prior; on 
examination, there was no joint swelling.  In June 2006, the 
appellant sought treatment for complaints of left knee pain.  
The condition was noted to be chronic with no swelling.  The 
appellant was described as ambulatory.  On physical 
examination, there was no joint effusion.  The appellant 
exhibited a full range of motion of the left knee.  He was 
fitted with a wrap around knee brace on his left knee.  
August 2007 x-ray reports indicated the presence of severe 
degenerative changes in the left knee and mild degenerative 
changes in the right knee.  There were no definite interval 
changes for the left knee from earlier studies dated back to 
April 2005.

The appellant underwent a VA spine examination in August 
2006; he complained of pain in his low back that he said 
radiated into both legs.  He also complained of numbness in 
his legs.  The appellant complained of low back stiffness and 
said that his back pain was 8/10 in intensity.  He also 
reported flare-ups that occurred two to three times per week 
and he said his pain level during the flare-ups was 9/10.  
The examiner indicated that the appellant had no history of 
incapacitating episodes and that the appellant did not use 
any assistive devices.  The appellant was described as able 
to walk one mile and as being without a history of falls.  
The examiner stated that the appellant did not have 
intervertebral disc syndrome.  On physical examination, the 
appellant's posture and gait were steady.  The curvature of 
his spine was preserved.  There were no spasms present.  
There was tenderness to palpation.  Straight leg raises were 
negative.  There were no sensory changes and no motor 
changes.  The appellant exhibited 60 degrees of lumbar 
forward flexion; 20 degrees of extension; 15 degrees of right 
rotation; 15 degrees of left rotation; 20 degrees of right 
lateral bending; and 15 degrees of left lateral bending.  The 
motion was accomplished with pain.  The examiner stated that 
the appellant's spine was not ankylosed.  Radiographic 
examination revealed degenerative changes at L4-5 and L5-S1.  
The examiner rendered a diagnosis of osteoarthritis of the 
lumbar spine.  

The appellant also underwent a VA medical examination of his 
knees in August 2006; he was noted to wear a knee brace.  The 
appellant reported that his knees affected his ability to 
work at his job throughout the day in terms of squatting and 
moving.  He complained of pain, weakness, stiffness and 
swelling.  He did not complain of instability, giving way or 
locking.  The appellant reported experiencing flare-ups 
twelve times per month when the pain level was 7/10.  The 
examiner stated that the appellant did not have episodes of 
dislocation or subluxation and noted that the appellant had 
difficulty with stairs and exercising.  The appellant did not 
have any incapacitating episodes.  On physical examination, 
the appellant exhibited zero to 130 degrees of right knee 
range of motion and zero to 110 degrees of left knee range of 
motion.  These limitations of motion were recorded after 
repetitive exercise indicating fatigability with use.  Both 
knees were described as without ankylosis.  Radiographic 
examination revealed severe osteoarthritis in the left knee 
and mild osteoarthritis in the right.  The examiner said that 
both knee joints had crepitus, joint line pain and pain on 
motion.  The appellant had a normal gait.  The examiner 
rendered a diagnosis of osteoarthritis both knees, left worse 
than the right.

II.  Analysis

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether they were raised by the appellant or 
not, as well as the entire history of the veteran's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

A.  Spine

The diagnostic codes for rating diseases and injuries of the 
spine are designated as Diagnostic Codes 5235 to 5243 (for, 
respectively, vertebral fracture or dislocation; sacroiliac 
injury and weakness; lumbosacral or cervical strain; spinal 
stenosis; spondylolisthesis or segmental instability; 
ankylosing spondylitis; spinal fusion; degenerative arthritis 
of the spine; and intervertebral disc syndrome).  With or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following apply: a 10 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

The record indicates that the appellant's lumbar spine 
symptoms have remained relatively constant throughout the 
rating period, and that the symptoms do not warrant the 
assignment of a disability evaluation greater than the 20 
percent evaluation currently assigned.  An evaluation for the 
appellant's thoracolumbar spine disability in excess of 20 
percent is not appropriate pursuant to the current rating 
criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  
Specifically, while the medical evidence of record shows that 
the appellant's range of thoracolumbar spine motion is 
restricted to 120 degrees with repetitive use and that his 
forward flexion is reduced to 45 degrees with repetitive 
motion, the restriction of his range of motion is not 
commensurate with the next higher rating.  In the absence of 
further limitation of motion (forward flexion 30 degrees or 
less) or ankylosis of the entire thoracolumbar spine, an 
evaluation in excess of 20 percent is not warranted.

Additionally, the medical evidence does not show that the 
appellant's service-connected lumbar spine disability causes 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment in order to 
warrant a separate rating.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243, Note (1).  The clinical evidence of 
record includes no findings of any neurological deficits 
emanating from the lumbar portion of the spine.  The clinical 
evidence of record does not show that the appellant's 
service-connected lumbar spine disability includes any 
objective neurologic abnormalities.

Were such additional rating to be assigned, such action would 
violate the provisions of 38 C.F.R. § 4.14, which prohibit 
the pyramiding.  The codes in question all contemplate 
limitations due to pain, orthopedic and neurologic, of the 
low back.  There is no "entirely different function" 
affected by neurologic versus orthopedic findings that would 
warrant a separate evaluation for the lumbar spine.  See 
38 C.F.R. § 4.55; Esteban v. Brown, 6 Vet. App. 259 (1994).  
The pain and functional limitations caused by the lumbar 
spine disability are contemplated in the ten percent rating 
that has been assigned.  Thus, 38 C.F.R. § 4.40, et seq. do 
not provide basis for the assigning of a separate disability 
rating for the lumbar spine.

Another factor to consider is the degree of pain experienced 
by the claimant.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described 
his subjective complaints of worsening pain, and objective 
medical evidence has indicated that the appellant sought 
treatment for his spinal pain.  Examining the evidence 
summarized above, and giving due consideration to the 
provisions under 38 C.F.R. § 4.59, as well as due 
consideration to the provisions of 38 C.F.R. §§ 4.7, 4.10 and 
4.40, the medical evidence of record shows that the 
appellant's orthopedic spinal symptomatology does not 
approximate the schedular criteria for an evaluation in 
excess of 20 percent for the lumbar spine.  The pain and 
functional limitations caused by the appellant's lumbar spine 
disability are contemplated in the evaluation for the 
orthopedic symptomatology of the lumbar spine that is 
represented by the current ten percent rating.

In reaching its conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
since the preponderance of the evidence is against the 
appellant's lumbar spine claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

B.  Knees

The potentially applicable regulations contain a number of 
provisions relating to the knee joint.  Diagnostic Code 5256 
provides that favorable ankylosis of either knee warrants a 
30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability will be assigned a 10 percent evaluation.  
A 20 percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent evaluation may be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  Under Diagnostic Code 5260, 
flexion limited to 45 degrees is rated as 10 percent 
disabling.  Under Diagnostic Code 5261, extension limited to 
10 degrees is rated as 10 percent disabling.  A 20 percent 
evaluation for limitation of motion of the knee is assigned 
where extension is limited to 15 degrees or flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.

The appellant has not had knee replacement surgery and 
therefore Diagnostic Code 5055 is not for application.

Normal extension of the knee is to zero degrees.  38 C.F.R. 
§ 4.71, Plate II.  Normal flexion is 140 degrees.  Id.  
According to these criteria, the appellant has always 
demonstrated normal extension (zero degrees) in the left knee 
and in the right knee.  The appellant also demonstrated 
flexion after repetitive motion of 130 degrees in the right 
knee and 110 degrees in the left knee during the August 2006 
VA examination.  

Other factors to consider are the degree of limitation of 
motion that the appellant has, and which is expected during 
flare-ups or with increased use, and the degree of pain he 
has.  With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, 
inability to function, and the like, are expected.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  In this case, chronic pain was reported 
in each knee.  No muscle atrophy has been demonstrated in 
either leg.  There is no clinical evidence of any muscle 
spasm.  However, crepitus was demonstrated clinically in each 
knee.  The objective medical evidence does show minimal 
crepitus in each knee and complaints of pain and pain on use.

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, limitation of motion, crepitation and pain are 
findings that could limit the appellant's functional ability; 
thus the currently assigned evaluation of 10 percent is 
warranted for each knee.  However, the evidence of record 
does not support a rating in excess of 10 percent for the 
right knee disability at any time.  Furthermore, the evidence 
of record does not support a rating in excess of 10 percent 
for the left knee.  There is no clinical evidence that 
extension is limited to 15 degrees in either knee or that 
flexion is limited to 30 degrees in either knee.

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes.  Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).  

The clinical evidence of record does not contain any findings 
of ligamentous instability of the right knee, as reflected in 
the August 2006 VA examination report.  Therefore, Diagnostic 
Code 5257 is not for application for the right knee.  In the 
absence of such additional and separate disability, a 
separate rating is not in order for the right knee.  

However, the appellant is currently assigned a separate 10 
percent evaluation for the left knee under Diagnostic Code 
5257.  There is no clinical evidence of record that any such 
instability is moderate in degree.  In fact, no ligamentous 
instability was found during the August 2006 VA medical 
examination.

There is no objective clinical evidence of dislocated 
cartilage, with frequent episodes of "locking," or effusion 
into the knee joints.  Nor is there any medical evidence of 
ankylosis in either knee.  Therefore Diagnostic Codes 5258 
and 5256 are not for application.

It is again noted that the continued 10 percent rating for 
the right knee is assigned based on the crepitation and 
complaints of pain that are evidenced.  Similar findings in 
the left knee account for the assigned 10 percent rating on 
that side for osteoarthritis.  

Based on its review of the relevant evidence in this matter, 
and for the reasons set forth above, it is the decision of 
the Board that the preponderance of the evidence is against 
schedular evaluations in excess of 10 percent each for the 
right and left knee osteoarthritis disabilities based on 
limitation of motion due to pain.  It is also the decision of 
the Board that the preponderance of the evidence is against a 
schedular evaluation in excess of 10 percent for the left 
knee separate evaluation for instability.

In reaching its conclusions above, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, because the preponderance of the evidence is against 
each of the appellant's knee claims, the benefit-of-the-doubt 
doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

C.  Extraschedular evaluations

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the appellant's 
disabilities may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that any one of the appellant's 
service-connected disabilities addressed above has presented 
such an unusual or exceptional disability picture at any time 
as to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that any one of the 
schedular evaluations in this case is inadequate.  As 
discussed above, there are higher ratings available for the 
appellant's various disabilities, but the required 
manifestations have not been shown in this case.  The Board 
further finds that no evidence has been presented suggesting 
an exceptional disability picture in this case.  The 
appellant has not required any hospitalization for any one of 
his service-connected disabilities at issue, he has not 
required extensive treatment for any one of his service-
connected disabilities and he has not demonstrated marked 
interference with employment solely due to said disabilities.  

There is no objective evidence of any symptoms due to any one 
of the service-connected disabilities at issue that are not 
contemplated by the rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of extraschedular ratings is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).  (When evaluating an rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate for anyone of the 
disabilities at issue in this case. 


The Board has not found any variation in the appellant's 
symptomatology or clinical findings that would warrant the 
assignment of any staged ratings in this case.
	

ORDER

An evaluation in excess of 20 percent for the lumbar spine 
disability is denied.

Evaluations in excess of 10 percent for right knee arthritis 
is denied.

 Evaluations in excess of 10 percent for left knee arthritis 
is denied.

An evaluation in excess of 10 percent for the left knee 
instability is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


